DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/20121 has been entered.
Claims 1-16 are pending.
The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments filed 6/23/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0005356 (‘356) in view of US 7,360,536 (‘536) and Kerddonfak et al., Asian Paficic Journal of Allergy and Immunology (2010)28:53-57.  ‘536 and Kerddonfak et al. are references of record.
‘356 teaches the use of intranasal administration of epinephrine, present in the amounts ranging from 0.05 mg to 10 mg, in a method of treating anaphylaxis (see the abstract, and claim 18). 
‘356 does not expressly teach the herein claimed dispensing device. ‘356 does not expressly teach the pH of the epinephrine composition.
‘536 teaches an inhaler nebulizer device for deliver medicament to patients (see the abstract).  ‘536 teaches the nebulizer containing a reservoir (see part 90 in Fig. 4), a cannula (part 91 in Fig. 4), plunger and actuator (see the abstract, part 60 in Fig. 1).  
Kerddonfak et al. teaches the USP requirements for epinephrine injection is formulated to contain 90-115% of the labeled amount of epinephrine, the solution should be in the range of 2.5-5.0 (see page 56. Col. 1, first paragraph). 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device.  It would have been obvious to adjust the pH of the epinephrine composition.
One of ordinary skill in the art would have been motivated to employ the herein claimed amount of the ingredients to formulate the herein claimed composition of epinephrine to be delivered via the herein claimed device.  The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
One of ordinary skill in the art would have been motivated to formulate the pH of the epinephrine solution to 2 to 5.5 because such pH range is known for the epinephrine solution stability. Adjusting the pH to the herein claimed pH range would be reasonably expected to be useful in formulating a epinephrine solution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627